Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-3, 5-9, 11-13, 15-18, and 21-23 are pending. Claims 1 and 11 are the independent claims. Claims 1-2 and 11 have been amended. Claims 4 and 14 have been cancelled. Claims 19-20 have been previously cancelled. Claims 21-23 are new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 05/18/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 05/18/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4, 10, 14, and 19-20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-3, 5-9, 11-13, and 15-18 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Smith et al. nor any combination of the cited art discloses operating an idle assist motor in an idle suppression mode that adds mechanical power to the compressor spool to operate the first power spool at a minimum stable speed lower than the minimum stable speed corresponding to the base unassisted idle in order to reduce compressor load (applicant’s emphasis), however the Office disagrees.
Although it is true that “Smith discloses a method of transmitting power between the LP and HP spools of a gas turbine engine”, that does not preclude it from covering the claimed limitations, as will be explained herein. As the applicant states, it is true that Smith “discusses implementation of its a rotatable component to decrease the rotational speed of the component, rather than adding mechanical power with an idle assist motor” (emphasis added), but this argument is not persuasive. In this paragraph, the rotatable component which is experiencing an increased load to decrease the rotational speed is the LP spool. However, in these portions of Smith, the LP system is functionally acting as a generator to provide mechanical power to the HP compressor spool through the electric machine 100. Applicant then argues that “Similarly, at paragraph [0055], Smith et al. teaches that power can be added at a minimum steady state speed, but provides no teaching that would enable a person of skill in the art to add power to achieve a lower steady state speed than an unassisted base steady state speed” and the Office respectfully disagrees. Smith’s “second speed” is indeed the speed of the HP spool, but this speed is increased in ¶55 and 56 by the addition of power from the LP spool through the electric machine 100, so there is a higher speed produced. If a higher speed is produced and it is one that “may result in approximately no change in the second speed relative to rotating the second rotatable component 120 only via combustion gases 86”, it follows that it was operating at a lower speed than that before the increase.
To explain further, Smith describes an invention wherein an electric machine (that may comprise a motor) transfers power between the LP and HP spools in certain situations, including idle. As explained in the abstract, the LP and HP systems of Smith are rotated mechanically independent of one another. When the electric machine is acting to transfer power from the LP spool to the HP spool, the LP system is used as a generator for the electric machine (idle assist motor), which adds mechanical power to the HP compressor spool to assist in its rotation, reducing the HP compressor load on the HP spool.
If the Applicant has any questions about this response to arguments or the current rejection, they are encouraged to reach out the Office to conduct an interview.

With respect to the claim rejections of claims 1-3, 5-9, 11-13, and 15-18 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0165708 A1) in view of Howell et al. (US 2018/0149091 A1).
Regarding claim 1, Smith discloses a combustion turbine engine assembly comprising: a first power spool comprising: a first compressor spool; a first turbine spool; a first shaft connecting the first compressor spool and the first turbine spool; and a combustor disposed in a working gas flow path between the first compressor spool and the first turbine spool (Smith figure 1 and ¶2, 6, and 31-37); an idle speed suppressor including at least one idle assist motor connected to the first compressor spool of the combustion turbine engine (Smith figure 1-2 and ¶6 and 38-42); a controller programmed with a surge map, wherein the controller is configured to: stably operate at least the first power spool of the combustion turbine engine according to the surge map along a range extending between a suppressed idle mode and a base unassisted idle mode, wherein: the suppressed idle mode corresponds to a first minimum stable speed of the first power spool; the base unassisted idle mode corresponds to a second minimum stable speed of the first power spool; and the first minimum stable speed is lower than the second minimum stable (Smith ¶12, 44-61, and 64-67); and operate the idle speed suppressor to add 
Smith does not explicitly state wherein the idle speed suppressor that includes at least one idle assist motor connected to the first compressor spool of the combustion turbine engine is connected via at least a tower shaft.
Howell teaches wherein an accessory is connected to the first compressor spool of the combustion turbine engine via at least a tower shaft (Howell abstract and ¶9-11, 15-17, 21, 53, -57, 78-82, 94-99, 106-108, 118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the engine assembly, as described by Smith, with connecting an accessory to the first compressor spool via a tower shaft, as taught by Howell, because tower shafts are a component commonly known in the art for connecting accessories to a turbine or compressor (https://en.wikipedia.org/wiki/Accessory_drive). Also this way the assist motor can be separated at a greater distance from the engine assembly than with a direct connection, providing easier accessibility for maintenance or servicing and also reducing the exposure of the assist motor to the heat of the combustion engine.
Regarding claim 2, Smith discloses wherein at least one of the first controller and the second controller are configured to control fuel flow to the engine combustor specific to the suppressed idle mode and the surge map while maintaining stability of the engine during at least one of suppressed idle and an acceleration mode (Smith ¶10 and 55).

With respect to claims 11-13: all limitations have been examined with respect to the combustion turbine engine assembly in claims 1-3. The combustion turbine engine assembly taught/disclosed in claims 1-3 can clearly perform the method of claims 11-13. Therefore claims 11-13 are rejected under the same rationale.
Regarding claim 21, Smith does not explicitly state wherein the controller comprises at least two controllers.
Smith discloses the claimed invention as recited above except for the use of a separate first and second controller, instead reciting the use of one controller operable to perform the functions of both of the claimed controllers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have one controller perform the functions of two separate controllers, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 22, Smith discloses wherein the range further comprises a maximum takeoff power mode corresponding to a maximum stable speed of the first power spool (Smith ¶53, 59-61).
With respect to claim 23: all limitations have been examined with respect to the combustion turbine engine assembly in claim 22. The combustion turbine engine assembly taught/disclosed in claim 22 can clearly perform the method of claim 23. Therefore claim 23 is rejected under the same rationale.
Claims 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0165708 A1) in view of Howell et al. (US 2018/0149091 A1) and further in view of Moulon et al. (US 2017/0247114 A1).
Regarding claim 5, Smith does not explicitly state wherein the idle assist motor operates at least partially on stored power separate from the first turbine spool of the combustion turbine engine.  

Regarding claim 7, Smith does not explicitly state wherein the stored power is provided by another engine or an auxiliary power unit.
Moulon teaches wherein the idle assist motor operates at least partially on stored power separate from the first turbine spool of the combustion turbine engine (Moulon ¶15, 31, 56, and 58); the stored power is retained by one or more of a flywheel, a hydraulic reservoir, a battery, and a compressed air tank (Moulon ¶60); and the stored power is provided by another engine or an auxiliary power unit (Moulon ¶31 and 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combustion turbine engine assembly, as described by Smith, to operate the idle assist motor on stored electrical power, as taught by Moulon, because electrical motors tend to have few moving parts, requiring less maintenance and generally having a longer operating life. They also produce fewer environmental pollutants. In addition, having the idle assist motor operate on stored power, instead of directly from the turbine of the combustion turbine engine, allows for more robust and consistent control of the power to the idle assist motor, regardless of the varying output from the combustion turbine engine.
With respect to claims 15-16: all limitations have been examined with respect to the combustion turbine engine assembly in claims 5-6. The combustion turbine engine assembly taught/disclosed in claims 5-6 can clearly perform the method of claims 15-16. Therefore claims 15-16 are rejected under the same rationale.
Regarding claim 8, Smith does not explicitly state wherein the engine assembly further comprises an electric propulsion engine configured to provide motive power in series or parallel with the combustion turbine engine.  

Moulon teaches wherein the engine assembly further comprises an electric propulsion engine configured to provide motive power in series or parallel with the combustion turbine engine (Moulon ¶31 and 54-55); and wherein the electric propulsion engine is configured to operate at least periodically as the idle assist motor, operating in an idle suppression mode during the combustion turbine engine suppressed idle mode (Moulon ¶3, 10-11, 31, and 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combustion turbine engine assembly, as described by Smith, to comprise as electric propulsion engine, as taught by Moulon, because electrical motors tend to have few moving parts, requiring less maintenance and generally having a longer operating life. They also produce fewer environmental pollutants. 
With respect to claims 17-18: all limitations have been examined with respect to the combustion turbine engine assembly in claims 8-9. The combustion turbine engine assembly taught/disclosed in claims 8-9 can clearly perform the method of claims 17-18. Therefore claims 17-18 are rejected under the same rationale.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JESS WHITTINGTON/Examiner, Art Unit 3669